Citation Nr: 1436201	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities and to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities and to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to September 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits currently sought on appeal.  In July 2012, the Board remanded the Veteran's claims for further development.   

Subsequent to the last Supplemental Statement of the Case issued in December 2012, additional VA treatment records have been associated with the claims file.  As the Veteran's claims are being remanded, the Agency of Original Jurisdiction will have the opportunity to examine these records in the first instance. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2012 Board remand directives requested that the Veteran be afforded a VA examination and requested medical opinions addressing whether the Veteran's hypertension and erectile dysfunction: (1) are directly related to service, (2) were caused by the Veteran's service-connected diabetes mellitus type II and (3) have been aggravated by the Veteran's service-connected diabetes mellitus type II.  The Veteran was afforded a VA examination in August 2012.  The August 2012 VA examination report addressed the issues of whether the Veteran's hypertension and erectile dysfunction were caused by the Veteran's service-connected diabetes mellitus type II.  With respect to the issue of whether the Veteran's erectile dysfunction has been aggravated by the Veteran's service-connected diabetes mellitus type II, the August 2012 VA examination report addressed this issue.  With respect to the issue of whether the Veteran's hypertension has been aggravated by the Veteran's service-connected diabetes mellitus type II, while the August 2012 VA examination report addressed the baseline level of severity and compared this to the current severity, it did not explicitly provide an opinion addressing aggravation.  With respect to the issues of whether the Veteran's hypertension and erectile dysfunction are directly related to service, the August 2012 VA examination report provided no opinion.  As not all of the medical opinions requested in the Board's July 2012 remand were obtained, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, the right to compliance with the remand orders).  

The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See July 2007 Verification; 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this regard, the Board notes that while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2013).  The Veteran has also contended that his erectile dysfunction is related to his presumed in-service herbicide exposure.  See October 2008 Notice of Disagreement.  On remand, a VA addendum opinion must address the issues of whether the Veteran's hypertension and erectile dysfunction are directly related to service, to include presumed in-service herbicide exposure.  The VA addendum opinion must also address the issue of whether the Veteran's hypertension has been aggravated by the Veteran's service-connected diabetes mellitus type II.  Finally, while the issue of whether the Veteran's erectile dysfunction has been aggravated by the Veteran's service-connected diabetes mellitus type II was addressed in the August 2012 VA examination report, the VA addendum opinion must address any additional relevant records obtained and what impact, if any, these records have on the previously provided opinion.   

In addition, in the Veteran's representative's July 2014 Post-Remand Brief, the representative stated that a February 2013 letter from the Veteran "expands the appeal to include the medical treatment for service-connected disabilities" and further stated that "[t]he VA examiner has not had opportunity to explicitly opine on the impact of the medications prescribed for the service-connected conditions upon the claimed conditions".  The Board notes that in addition to diabetes mellitus type II, the Veteran is also service-connected for posttraumatic stress disorder (PTSD), bilateral lower extremity peripheral neuropathy and a heart condition.  The representative's statement raises the issue of secondary service connection with respect to these conditions and hypertension and erectile dysfunction.  As such, on remand, the issues of whether the Veteran's hypertension and erectile dysfunction were caused or have been aggravated by the Veteran's other service-connected disabilities (PTSD, bilateral lower extremity peripheral neuropathy and a heart condition), to include the impact of any medication, must also be addressed.  

In accordance with the Board's July 2012 remand directives, VA treatment records form January 2007 until July 2012 were obtained.  On remand, all outstanding VA treatment records since that time must be obtained.  Also, the earliest VA treatment note of record is in June 2007, which references being a follow up for hypertension and diabetes mellitus type II, which suggests the Veteran received earlier VA treatment.  As these records may be provide additional information relating to the Veteran's claims, any relevant VA treatment records prior to January 2007 must also be obtained (while June 2007 was the earliest VA treatment note available, the request for the records indicated that the requested VA treatment records encompassed the period beginning in January 2007).  Also, the Board notes that there are various references in the VA treatment records about the Veteran spending time in Wyoming and a May 2008 statement from the Veteran indicated that he was going to try and schedule an appointment in Idaho or Wyoming (presumably referencing a VA appointment).  As such, any VA treatment records from Idaho or Wyoming must also be obtained.  Further, a January 2011 VA PTSD examination referenced an evaluation at the Vet Center.  As such, any outstanding Vet Center records must also be obtained.    

Finally, the Board notes that upon review of the electronic records maintained in Virtual VA, there have been additional claims adjudicated at the RO level.  Any temporary file or files that may exist must be associated with the Veteran's claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dating from July 2012, as well as any relevant outstanding records prior to January 2007.  

Any VA treatment records from Idaho or Wyoming must also be obtained.     

Any outstanding Vet Center records must be obtained.  

Additionally, any existing temporary file(s) should be associated with the claims folder.

2.  After completion of the above, request a VA addendum opinion from the examiner who conducted the August 2012 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension and erectile dysfunction are the result of injury or disease incurred in the Veteran's military service, to include presumed in-service herbicide exposure.  

The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences (NAS) has indicated there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction have been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected diabetes mellitus type II, including medication taken therefore.  If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension and erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected diabetes mellitus type II.

The medical professional must consider the impact of any medication(s) taken in connection with the Veteran's service-connected diabetes mellitus type II.  See Veteran's Representative's July 2014 Informal Hearing Presentation (referencing "the impact of the medications prescribed for the service-connected conditions upon the claimed conditions").  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction were due to or caused by the Veteran's diabetes mellitus or other service-connected disabilities (e.g., posttraumatic stress disorder (PTSD), bilateral lower extremity peripheral neuropathy and a heart condition), including medications taken therefore.  

d.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction have been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's other service-connected disabilities (PTSD, bilateral lower extremity peripheral neuropathy and a heart condition), to include medications taken therefore.  If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension and erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the other service-connected disabilities (PTSD, bilateral lower extremity peripheral neuropathy and a heart condition).

The medical professional must consider the impact of any medication(s) taken in connection with the Veteran's other service-connected disabilities (PTSD, bilateral lower extremity peripheral neuropathy and a heart condition).  See Veteran's Representative's July 2014 Informal Hearing Presentation (referencing "the impact of the medications prescribed for the service-connected conditions upon the claimed conditions").  

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



